Daly, J.
I concur in affirming because there was a dispute as to the terms of agreement, although the plaintiff’s testimony is not very clear, notwithstanding that he is evidently an honest witness, and meaning to tell what actually occurred. The agreement was not in writing, although there is a memorandum of defendant’s version of it made
soon after it was entered into. There is also some question on the evidence as to whether plaintiff was, or was not authorized to take any part of the sand he had removed from the cellars. If he might do so, then defendant ought not to have prevented his taking what had been so removed and placed on the lots.
The plaintiff had done the work, and the only question was the mode of payment; where there is conflict as to the agreement on that point, the finding should not be disturbed.
Daly and Van Hoesen, J. J. concur.